Citation Nr: 1713300	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  10-21 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis B.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for tendonitis of the elbow.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from April 1985 to March 1986, from October 1990 to May 1991, and from October 1991 to February 1992.

This matter initially came to the Board of Veterans' Appeals (Board) from August 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In December 2015, the Board remanded the appeal for further development.  It is once again before the Board.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In December 2015, the Board remanded the appeal to, in pertinent part, identify the exact dates of each and every period of the Veteran's active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while serving in the reserves.  Thereafter, the AOJ was to seek any line of duty determinations regarding any injury sustained and associated with the claims folder.  The AOJ was to also obtain all service treatment records for such verified periods of service, including reports of entrance, separation, and periodic/annual physical examinations not currently in the claims file.  If that information was not verifiable, the Veteran was to be so informed and the inability to verify the INACDUTRA and ACDUTRA was to be noted in the claims folder.  The Board noted that although the claims file contained copies of some of the Veteran's service treatment records from his reserve service, those records appeared to be incomplete.

The representative argues in a December 2016 appellate brief that the AOJ did not identify the exact dates of the Veteran's reserve service and, as such, did not comply with the prior remand directives.  The Board agrees.

The claims file shows that while the AOJ requested service and personnel records in January 2016, they did so only for the Veteran's three periods of active duty which had already been verified.  The exact dates of each and every period of the Veteran's ACDUTRA and INACDUTRA have still not been ascertained.  Indeed, a July 2016 supplemental statement of the case states that the Veteran's military service included the three periods of verified active duty as well as "multiple periods of active duty for training and inactive duty for training to December 1997."  No more specific information was provided.  The AOJ did not specifically request any line of duty determinations, it did not note in the claims file that such information was not verifiable, and no such notice was sent to the Veteran.  Accordingly, the Board finds that there has not been substantial compliance with the prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Identify the exact dates of each and every period of the Veteran's ACDUTRA and INACDUTRA while serving in the reserves.  A line of duty determination regarding any injury sustained should also be sought and associated with the claims folder.  If, for any reason, this information is not verifiable, the Veteran is to be so informed and the inability to verify the INACDUTRA and ACDUTRA must be noted in the claims folder.

Obtain all service treatment records for such verified periods of service, including reports of entrance, separation, and periodic/annual physical examinations not currently in the claims file.

2.  After the requested development has been completed, the AOJ should undertake any other development it determines to be warranted, to include consideration as to whether a VA examination and opinion should be obtained.

3.  Then, readjudicate the Veteran's claim.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




